Citation Nr: 0127388	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  96-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diarrhea, claimed 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for heat and cold 
intolerance and decreased perspiration, claimed as due to an 
undiagnosed illness.

4.  Entitlement to service connection for elevated liver 
function studies, claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for Guillain-Barre 
syndrome, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1968 
to March 1970 and from November 1990 to May 1991.  This case 
comes to the Board of Veterans' Appeals (Board) from a 
September 1997 RO decision which denied service connection 
for diarrhea, benign prostatic hypertrophy, heat and cold 
intolerance and decreased perspiration, elevated liver 
function studies, and Guillain-Barre syndrome, all claimed as 
due to undiagnosed illness from Persian Gulf War service. 

In an April 2000 decision, the Board denied the veteran's 
claims.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2000, a 
motion was filed by the VA Secretary, requesting that the 
Court vacate the Board's April 2000 decision and remand the 
case for further action.  This motion was granted by a March 
2001 Court order, and the case was then returned to the 
Board.

In October 2001, the veteran's representative submitted 
additional written argument.  


FINDINGS OF FACT

1.  The veteran active service included service in Southwest 
Asia during the Persian Gulf War.

2.  Benign prostatic hypertrophy, which began after service, 
is a diagnosed condition and was not caused by any incident 
of service.

3.  Guillain-Barre syndrome, which began several years after 
service, is a diagnosed condition and was not caused by any 
incident of service.

4.  Since service, there have been transient complaints or 
findings of diarrhea, heat and cold intolerance and decreased 
perspiration, and elevated liver function studies.  Related 
chronic disabilities due to undiagnosed illnesses are not 
shown in service or to a compensable degree since service.


CONCLUSIONS OF LAW

Benign prostatic hypertrophy, Guillain-Barre syndrome, 
diarrhea, heat and cold intolerance and decreased 
perspiration, and elevated liver function studies, were not 
incurred in or aggravated by active service, including as due 
to Persian Gulf War service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's established service-connected disabilities (and 
current ratings) are post-traumatic stress disorder (50 
percent), diabetes mellitus with impotence (40 percent), 
peripheral neuropathy of the right lower extremity due to 
diabetes (20 percent), peripheral neuropathy of the left 
lower extremity due to diabetes (20 percent), and 
hypertension and hypertensive heart disease (30 percent).  
The combined compensation rating is 90 percent, and the 
veteran is also assigned a permanent and total rating based 
on individual unemployability.

The veteran served on active duty in the Army from April 1968 
to March 1970.  He also served on active duty in the Army 
from November 1990 to May 1991, and this included service in 
Southwest Asia during the Persian Gulf War from January to 
May 1991.  His service medical records do not show any 
diagnosis or treatment of a gastrointestinal, genitourinary, 
endocrine, liver, or neurologic disorder.  On an April 1991 
physical examination for demobilization purposes, the veteran 
was clinically evaluated as normal, except for mild 
hypertension and a left hand contracture.  On a medical 
history form at that time, the veteran reported he was in 
good health and indicated he did not have, nor ever have, leg 
cramps, stomach/liver/intestinal trouble, or urinary 
problems.  On another medical evaluation for Southwest Asia 
demobilization purposes, the veteran reported that he did not 
have fatigue, stomach or belly pain, nausea, diarrhea, or 
urinary problems.  On a May 1991 physical examination for 
Desert Storm demobilization purposes, the veteran stated that 
his health status had not changed since his last physical 
examination except for allergies (affecting his breathing and 
eyes).  

VA outpatient records show the veteran complained in December 
1991 of some abdominal and gastrointestinal problems with 
cramps and loose stools.  It was noted that he had actually 
gained weight and that his travel (to Saudi Arabia) had 
raised a question of parasitic infection.  The diagnosis was 
chronic diarrhea after military service in Saudi Arabia.  
Treatment was withheld pending additional testing.  In 
January 1992, the veteran reported that his episodes of 
diarrhea resolved spontaneously.  

On a VA general medical examination in February 1992, the 
veteran indicated a history of upper abdominal pain, nausea, 
and diarrhea for a period of five or six weeks in November 
and December 1991.  According to the veteran, tests were 
conducted for a gastrointestinal parasite but none was 
detected.  Since then, the veteran reported that his diarrhea 
had cleared and he no longer had nausea or abdominal pain.  
He reported no recent loss of weight.  An upper 
gastrointestinal (UGI) series was normal.  The genitourinary 
and endocrine systems were normal.  The diagnoses included 
history of intestinal parasite infection in Saudi Arabia in 
1991, undiagnosed; and history of nausea and diarrhea in 
1991, with no recurrence.

According to a March 1992 VA psychological note, the veteran 
complained of gastrointestinal distress with nausea.  A 
discussion ensued regarding his tendency to feel stress with 
somatic symptoms, especially stomach distress.  

In April 1992, the veteran complained at a VA outpatient 
visit of an urge to urinate every 30 to 60 minutes.  He was 
subsequently hospitalized at the VA for evaluation of new 
onset diabetes mellitus.  It was noted in his medical history 
that he was previously seen in December 1991 with complaints 
of chronic diarrhea and that multiple stool cultures were 
negative and liver transaminases were mildly elevated at that 
time.  During his hospital stay, the veteran complained of 
multiple urinary symptoms including retention, hesitancy, and 
dribbling.  An examination revealed a mildly enlarged 
prostate without nodules.  Medication improved his symptoms 
significantly.  On a urology consultation report, the 
assessment was urinary frequency, urgency, and retention, 
probably diabetic cystopathy, exacerbated by medication; 
urinary tract infection secondary to retention; and doubt 
prostatic obstruction.  His discharge diagnoses, in pertinent 
part, were urinary retention, urinary tract infection, and 
elevated transaminases.  

VA outpatient records show that in May 1992 a renal 
ultrasound was negative.  In June 1992, the veteran reported 
no voiding difficulties since his April 1992 hospital 
discharge.  A cystoscopic study and rectal examination were 
normal.  In July 1992, he reported that he no longer had 
urinary urgency or retention.  In March 1993, the veteran 
complained of increased urinary frequency.  He also reported 
nocturia and incomplete emptying of bladder.  

VA outpatient records show that in June 1993 the veteran 
reported that his urinary symptoms were improved but 
occasionally present.  

Army Reserve records show that on a September 1993 physical 
examination the veteran was clinically normal in regard to 
the gastrointestinal, genitourinary, and endocrine systems, 
and the upper and lower extremities.  Also, his prostate was 
normal.  On a medical history form at that time, the veteran 
reported that he has/had leg cramps and urinary problems and 
that he did not have stomach, liver, or intestinal trouble.  

VA outpatient records show that in September 1993 the veteran 
complained of swelling in the thyroid area.  The assessment 
included a complaint of hypothyroidism, questionable cold 
intolerance, decreased perspiration, and decreased energy.  
In November 1993, the veteran complained anew of urinary 
frequency and nocturia, without pain or burning.  The 
assessment included increased liver function tests, chronic, 
probably a medication side effect; and leukopenia, chronic, 
no infection.  A neck ultrasound revealed a normal thyroid.  
In February 1994, the veteran complained of pain in both 
feet, secondary to a hyperkeratotic skin lesion.  His 
podiatry visit was for diabetic foot care.  In September 
1994, the veteran was seen in the genitourinary clinic at the 
VA with a history of voiding symptoms.  The assessment was 
bladder outlet obstruction (BOO) symptoms.  Voiding studies 
in October 1994 were abnormal.  

VA outpatient records show that in April 1995 the veteran 
diagnosed with BOO secondary to benign prostatic hypertrophy 
(BPH).  It was noted that he did not want medication or 
surgery and that his condition was currently improved.  In 
July 1995, he was followed up in the urology clinic.  His 
diagnoses included BOO, and he refused surgical options to 
treat BOO and BPH.  A subsequent lab test of the veteran's 
blood and serum revealed results that were within the normal 
range except for glucose (high) and testosterone (low).  In 
October 1995, the veteran was seen in the podiatry clinic 
with a complaint of pain and an abnormal sensation in the 
feet, reported as tingling and numbness of the foot and lower 
leg.  The diagnoses included diabetic neuropathy.  In March 
1996, he was seen for evaluation of urinary problems.  It was 
noted that he was placed on medication a few months earlier 
and that he felt his flow was much improved.  The assessment 
was BOO.  In April 1996, the veteran was followed-up for, 
among other ailments, BPH.  He complained of fatigue.  The 
assessment included, in pertinent part, a history of fatigue 
and BPH.  In June 1993, the veteran complained of right flank 
pain that radiated into the right leg, and right shoulder 
pain.  The diagnosis was sciatica.  A July 1996 urinalysis 
was negative.      

In August 1996, the veteran was admitted to the University of 
North Carolina Hospital following complaints of a two to 
three day history of flank and hand weakness, right shoulder 
joint pain, and loss of balance on walking.  His diagnosis on 
admission was acute inflammatory polyneuropathy, with other 
differential diagnoses of diabetes, decreased vitamin B12 or 
folate, and questionable syphilis or lead or arsenic 
poisoning.  A computed tomography (CT) scan of the brain and 
cervical spine revealed a minimal posterior osteophytosis at 
C4 with minimally narrowed neuroforamina above and below this 
level.  An electromyography (EMG) ruled out a chronic 
inflammatory demyelinating polyradiculoneuropathy and the 
question of an acute external polyneuropathy.  During his 
stay, the veteran also complained of urinary hesitancy.  The 
final diagnoses, in pertinent part, were acute inflammatory 
polyneuropathy and BPH versus neurogenic bladder.  

In a September 1996 letter, James Evans, M.D., of The 
Carolina Permanente Medical Group, indicated he saw the 
veteran in the previous month with weakness and feelings of 
heaviness in the feet and hands, and based on profound 
weakness and loss of deep tendon reflexes seen on the 
examination, admitted him to the hospital.  Dr. Evans felt 
that the veteran's symptomatic course was most consistent 
with Guillain-Barre syndrome.  The doctor stated that he was 
not an expert on Gulf War syndrome and was not qualified to 
comment on whether any of the veteran's conditions could be 
due to his military service in the Middle East.  

In statements dated in September 1996, the veteran's physical 
and occupational therapists noted that since August 1996 the 
veteran was receiving therapy for weakness in the hands and 
hips.  In another statement dated that month, the veteran's 
wife asserted that the veteran had been sick since his return 
from Saudi Arabia and that he was hospitalized in August 1996 
for Guillain-Barre syndrome.  She described the veteran's 
condition as being extremely weak.  In an October 1996 
statement, the veteran's home health aide indicated that 
since August he observed the veteran to have fatigue, lower 
back pain, and loss of sensation in his hands and feet.  He 
stated that on occasion the veteran's motor skills 
disappeared, leaving him weak in the knees and susceptible to 
falls.  

On an October 1996 chart note from the University of North 
Carolina Hospital, Thomas Braun, M.D., indicated that a 
follow-up evaluation suggested the veteran had more than a 
demyelinating neuropathy and that EMG studies suggested that 
this was an axonal process which either made it a severe form 
of demyelinating neuropathy or axonal degeneration that was 
more in keeping with a moderate to significant amount of 
diabetic involvement.  Dr. Braun noted a frozen right 
shoulder and referenced a prior CT scan which revealed a 
considerable amount of osteophytic changes in the neck with 
some narrowing of the spinal canal.  

Medical records from the University of North Carolina 
Hospital show that the veteran was followed up in the 
neurology clinic in October and November 1996 for Guillain-
Barre syndrome.  His continuing complaints included 
tightening up of the thighs and legs and affected balance.  
In a November 1996 letter, Floyd Fried, M.D., indicated that 
medication seemed to be providing good improvement with 
regard to the veteran's bladder obstructive symptoms.  

In a December 1996 letter, Bradford Walters, M.D., of the 
University of North Carolina, indicated that the veteran had 
been recently hospitalized there with Guillain-Barre syndrome 
which seemed superimposed on a diabetic neuropathy.  He noted 
that the veteran still had not regained his baseline 
strength.  Dr. Walters' impression was that there was nothing 
on examination which was inconsistent with Guillain-Barre 
syndrome superimposed upon a diabetic polyneuropathy, but 
that with the veteran's complaint of leg weakness and 
discomfort the possibility of some superimposed lumbar or 
sacral spinal stenosis could not be ruled out.

A January 1997 KUB study of the abdomen revealed no evidence 
for obstruction of the bowels.  

In a January 1997 letter, Dr. Walters indicated that the 
veteran had a magnetic resonance imaging (MRI) study of his 
lumbar spine, which revealed a small lumbar and sacral thecal 
sac and canal, a narrowed foramina, and significant disk 
encroachment.

In an April 1997 letter to the veteran's employer, Dr. Evans 
summarized the condition of the veteran, stating that he was 
hospitalized in August 1996 with a diagnosis of Guillain-
Barre syndrome and that his current diagnosis was Guillain-
Barre syndrome with residual profound weakness.

On an August 1997 VA examination for diabetes mellitus, the 
veteran reported that his Guillain-Barre symptoms of numbness 
and weakness had subsided somewhat but that his doctors felt 
that some of the symptoms may be permanent.  The veteran 
walked with a cane due to his poor balance, by his report.  
The diagnosis was diabetes mellitus, type I, with peripheral 
neuropathy.  

From August to September 1997, the veteran was hospitalized 
at the VA for psychiatric reasons.  During his stay, he 
underwent an EMG study, which showed abnormalities with 
electrophysiologic evidence of diffuse and slightly patchy 
sensory motor peripheral neuropathy.  It was noted that the 
study could not distinguish between diabetic neuropathy and 
residuals of the previous attack of Guillain-Barre syndrome.  
The discharge diagnoses included history of Guillain-Barre 
and neuropathy in both legs diagnosed by EMG.  His discharge 
summary reflected that he was voiding and did not have a 
bladder problem.  

In a September 1997 decision, the RO denied service 
connection for diarrhea, BPH, heat and cold intolerance and 
decreased perspiration, elevated liver function studies, and 
Guillain-Barre syndrome, all claimed as due to undiagnosed 
illness.  The veteran expressed his disagreement with this 
decision in a November 1997 statement.  

During VA hospitalization for psychiatric reasons from 
January to March 1998, the veteran underwent an EMG study of 
the lower extremities in February 1998, which revealed severe 
peripheral neuropathy, combined demyelinating and axonal 
neuropathy type.  The discharge summary noted that the 
results were consistent with peripheral neuropathy secondary 
to diabetes.  The diagnoses, in pertinent part, were 
peripheral neuropathy secondary to diabetes and history of 
BPH and chronic prostatitis aggravating sex dysfunction 
problems.  

In his April 1998 substantive appeal, the veteran stated that 
while he was in Saudi Arabia he began experiencing 
gastrointestinal problems, pains and cramps in his abdomen, 
and loose stools.  He claimed that his ailments persisted and 
became worse, so he sought help at the VA in December 1991.  
He asserted that he has not been able to determine the 
etiology of such symptoms.  He claimed that nausea and 
vomiting continued to date, despite notations on a February 
1992 VA examination report that indicated otherwise.  He also 
claimed that soon after arriving in Saudi Arabia he began 
experiencing voiding difficulties with urination, for which 
he sought treatment at the VA in April 1992.  He asserted 
that such symptoms also continued to date.  He finally 
maintained that the initial detection of elevated liver 
transaminases in December 1991 signaled the onset of an 
intermittent undiagnosed illness.  

On an April 1998 VA examination for diabetes mellitus, it was 
noted that a neurological examination was normal and that the 
veteran had no bladder functional impairment.  


II.  Analysis

The April 2000 Board decision denied the service connection 
claims on the basis that they were "not well grounded" under 
the law then in effect, 38 U.S.C.A. § 5107(a) (West 1991).  
Subsequently, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  Among other things, the VCAA 
eliminated the concept of a well grounded claim.  Due to this 
change in law, in November 2000 the VA Secretary filed a 
motion with the Court, requesting that the Board decision be 
vacated and the case remanded for readjudication, and this 
motion was granted by the Court in March 2001.  Thus the 
present Board decision will address the claims on the merits.

The VCAA, and a recently promulgated companion VA regulation, 
also redefine the VA's obligation with respect to notice to a 
claimant and duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620-45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  Regarding 
the duty to notify, numerous documents from the RO and the 
Board have provided notice to the veteran of the evidence 
necessary to substantiate his claims.  Given the procedural 
history of the case, the veteran and his representative 
obviously have actual notice of evidence required to 
substantiate the claims for service connection.  With respect 
to the duty to assist, the file shows that the VA has made 
reasonable efforts to obtain relevant records and there is no 
indication from the veteran that there is additional 
outstanding evidence which would be relevant.  His complete 
service medical records have been obtained, as well as all 
post-service medical records which he has identified.  After 
reviewing the claims file, the Board concludes that the VA 
has complied with the notice and duty to assist provisions 
contained in the new law and regulation.  Id.  

The veteran contends that he is entitled to service 
connection for diarrhea, benign prostatic hypertrophy, heat 
and cold intolerance and decreased perspiration, elevated 
liver function studies, and Guillain-Barre syndrome, all 
claimed as due to undiagnosed illness from Persian Gulf War 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic disease of the nervous 
system, which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as neurological signs or symptoms, gastrointestinal signs or 
symptoms, etc.; the illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 
38 C.F.R. Part 4, not later than December 31, 2006; by 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis; there must be objective signs that are perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification; a minimum of a 
6 month period of chronicity; and no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If 
signs and symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

A. Diarrhea

The veteran claims that he has diarrhea associated with 
undiagnosed illness from Persian Gulf War service in 
Southwest Asia.  There is no medical evidence of a 
gastrointestinal disorder in active service, which ended in 
May 1991.  In December 1991, the veteran sought VA treatment 
for diarrhea.  VA records in January and February 1992 show 
that his diarrhea and other gastrointestinal symptoms had 
resolved.  The veteran gave a history of an undiagnosed 
intestinal parasite, but there is no evidence he had a 
parasite infection.  The only other record indicating 
gastrointestinal problems was a VA psychological record in 
March 1992 which shows that the veteran reported stomach 
distress when he felt stress.  

The evidence of record fails to establish a current diarrhea 
disability.  The existence of a current disability is 
essential for service connection.  Degmetich v. Brown, 104 F. 
3d 1328 (1997).  Moreover, a chronic diarrhea disability of 
at least 6 months duration, as required under the Persian 
Gulf War provisions, is not shown.  Compensation for an 
undiagnosed illness manifested by diarrhea, under the Persian 
Gulf War provisions, is also not warranted because no 
competent evidence has been submitted to show objective 
indications of a chronic disability during service or to a 
compensable degree since service.  

B. Benign Prostatic Hypertrophy

The veteran contends that BPH began while he was in the 
Persian Gulf area and has persisted ever since then.  There 
is, however, no medical evidence of BPH in active service.  
Following active duty, which ended in May 1991, the veteran 
sought treatment for genitourinary symptoms at the VA in 
April 1992, when an examination revealed an enlarged 
prostate.  It was thought that the veteran's urinary 
difficulties were probably diabetic cystopathy, exacerbated 
by medication.  VA medical records from 1994 show a diagnosis 
of bladder outlet obstruction secondary to BPH.  Dr. Fried in 
November 1996 indicated that medication provided good 
improvement regarding the veteran's bladder obstructive 
symptoms, and an April 1998 VA examination report noted that 
the veteran had no bladder functional impairment.  

Because the medical evidence shows that the veteran's 
genitourinary symptoms have been clinically diagnosed as due 
to BPH, the Persian Gulf War provisions concerning 
undiagnosed illness do not apply.  Furthermore, there is no 
competent medical evidence of BPH during the veteran's active 
service or linking the veteran's post-service BPH with his 
active duty military service.  Thus service connection on a 
direct basis is not warranted.

C. Heat and Cold Intolerance and Decreased Perspiration

The evidence of record fails to establish a current chronic 
disorder manifested by heat and cold intolerance and 
decreased perspiration.  A claim for compensation for an 
undiagnosed illness, under the Persian Gulf War provisions, 
is also not warranted because no competent evidence has been 
submitted to show objective indications of a chronic related 
disability during service or to a compensable degree since 
service.  Consequently, the veteran's claim for service 
connection for a chronic disorder, manifested by heat and 
cold intolerance and decreased perspiration, must be denied. 

D. Elevated Liver Function Studies

The veteran claims that elevated liver function studies shown 
after service in December 1991 VA records represent an 
undiagnosed illness due to Persian Gulf service.  VA records 
show that his liver transaminases were mildly elevated, as 
reported, but there is no medical evidence that such 
elevations persisted after a November 1993 VA notation that 
the veteran's chronic increased liver function tests were 
probably a side effect of medication.  In any event, there is 
no medical evidence that the veteran has a current chronic 
disability attributed to such elevated findings.  
Compensation for an undiagnosed illness, under the Persian 
Gulf War provisions, is also not warranted because no 
competent evidence has been submitted to show objective 
indications of a chronic disability during service or to a 
compensable degree after service.  Consequently, the 
veteran's claim for service connection for a chronic 
disorder, manifested by elevated liver function studies, must 
be denied. 




E.  Guillain-Barre Syndrome 

Aside from the already service-connected diabetic neuropathy 
of the legs, the medical evidence indicates that the 
veteran's claimed extremity weakness and loss of balance has 
been diagnosed as Guillain-Barre syndrome, which first was 
manifest in 1996, several years after service.  As Guillain-
Barre syndrome is a diagnosed condition, the Persian Gulf War 
provisions concerning disability from undiagnosed illness do 
not apply, and a service connection claim on such basis is 
not warranted.  Although he has been diagnosed with Guillain-
Barre syndrome, there is no competent medical evidence 
showing the condition to a compensable degree within the 
first post service year (for a presumption of service 
connection) or medical evidence linking the condition to his 
active military service.  Therefore, service connection is 
not warranted.

III.  Conclusion

The preponderance of the evidence is against the veteran's 
claims for service connection for diarrhea, benign prostatic 
hypertrophy, heat and cold intolerance and decreased 
perspiration, elevated liver function studies, and Guillain-
Barre syndrome, all claimed as due to undiagnosed illness.  
As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Service connection for diarrhea, benign prostatic 
hypertrophy, heat and cold intolerance and decreased 
perspiration, elevated liver function studies, and Guillain-
Barre syndrome, all claimed as due to undiagnosed illness, is 
denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

